Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 23, 2020

                                        No. 04-19-00811-CV

                    Yvonne SALAZAR-HERNANDEZ and Tony Hernandez,
                                     Appellants

                                                  v.

                        CHAMPION HOMES AT MISSION DEL RIO,
                                    Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2019CV07914
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER

        The trial court’s judgment was signed on November 7, 2019, and appellants timely filed a
notice of appeal. The reporter’s record was filed on November 20, 2019 and the clerk’s record
was filed on November 25, 2019. Therefore, appellants’ brief was originally due to be filed on
December 27, 2019. Neither the brief nor a motion for extension was filed. On January 30,
2020, the clerk of this court notified appellant that the appellants’ brief was late and that either
the brief or a motion for extension of time to file the brief should be filed within ten days, i.e., by
February 10, 2020. To date, neither the appellant’s brief nor a motion for extension of time has
been filed. See TEX. R. APP. P. 10.5(b).

       It is therefore ORDERED that appellants show cause in writing within ten (10) days
from the date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a).




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court